Citation Nr: 1827415	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  13-34 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for depression and insomnia, claimed as a nervous condition, to include as secondary to service-connected low back strain.

2.  Whether new and material evidence has been received to reopen a claim for service connection for headaches.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a kidney disorder.

6.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to service-connected low back strain.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1972 to June 1973, with additional Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The record reflects that the Veteran was originally scheduled for a Travel Board hearing in April 2015 but that he requested that the hearing be rescheduled.  A hearing was then scheduled for February 2018.  The Veteran did not attend his scheduled hearing, nor has he asked for his hearing to be rescheduled.

The issues of entitlement to service connection for diabetes mellitus, hypertension and a kidney disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO last denied service connection for a nervous condition. 

2.  Evidence added to the record since April 2008 concerning depression and insomnia (claimed as nervous condition) does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim. 

3.  In a December 1973 rating decision, the RO denied service connection for headaches. 

4.  Evidence added to the record since December 1973 concerning headaches does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

5.  The Veteran's right lower extremity radiculopathy is not shown to be proximately due to or aggravated by his service-connected lumbar strain.


CONCLUSIONS OF LAW

1. As new and material evidence has not been received since the April 2008 RO decision, the criteria for reopening the claim for service connection for depression and insomnia, claimed as a nervous condition, to include as secondary to service-connected low back strain, are not met.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. 
§ 3.156 (2017).

2.  As new and material evidence has not been received since the December 1973 RO decision, the criteria for reopening the claim for service connection for headaches are not met.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for radiculopathy of the right lower extremity, to include as secondary to service-connected lumbar strain, have not been met. 38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F. R. §§ 3.102, 3.303, 3.310 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and Material Evidence Claims 

The Veteran is seeking service connection for depression and insomnia (claimed as a nervous condition) and for headaches.  As will be discussed below, these claims have been previously denied.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996). 

The Board must therefore proceed to analyze whether new and material evidence has been submitted since the prior final decisions.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C. § 7104(a) (West 2012).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Depression and Insomnia

The Veteran's claim for service connection for nervous condition was last denied in an April 2008 RO decision.  The April 2008 denial noted that the medical evidence of record did not show any current psychiatric disability.  The Veteran did not perfect an appeal thereof.  Thus, the April 2008 rating decision is final based on the evidence then of record.  38 U.S.C. § 7105.

Evidence submitted after the April 2008 rating decision includes an April 2011 VA psychiatric examination report in which the examiner was unable to provide a psychiatric diagnosis based on a mental evaluation of the Veteran.  No other evidence added to the file since April 2008 addresses whether the Veteran has a current psychiatric disorder.  

The Board finds that the objective findings in the April 2011 VA examination report are not new and material.  The evidence reaffirmed that the Veteran did not have a current psychiatric disability, to include depression and insomnia.  The evidence submitted raises no reasonable possibility of substantiating the claim for depression and insomnia.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156 (a) and the claim is not reopened.

Headaches

The Veteran's claim for service connection for headaches was denied in a December 1973 RO decision as there was no evidence of headaches related to active duty service.  The Veteran did not perfect an appeal thereof.  Thus, the December 1973 rating decision is final based on the evidence then of record.  38 U.S.C. § 7105.

Since the December 1973 denial, the Veteran has not supplied any evidence relating a current headache disability to service.  None of the evidence added to the record shows that the Veteran has a headache disability related to service. 

In sum, the evidence added to the record is either cumulative or redundant of the evidence previously of record, or it does not relate to an unestablished fact necessary to substantiate the claim and is not sufficient to raise a reasonable possibility of substantiating the claim.

Service Connection for Radiculopathy of Right Lower Extremity

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disability shown to be proximately due to, the result of, or aggravated by an already service-connected disability.  38 C.F.R. § 3.310.

The Veteran is seeking service connection for radiculopathy of the right lower extremity which he claims is secondary to his service-connected lumbar strain.  As the Veteran does not contend (and the evidence does not indicate) that this disability had its onset during or is otherwise related to the Veteran's active service, the Board shall focus its analysis on the question of whether this disability is secondary to the Veteran's service-connected low back disability.  

A VA opinion was obtained in this case.  In an October 2010 VA examination report, the examiner noted that the Veteran's lumbar disabilities consisted of lumbar strain (for which he is service connected) and a L1 compression fracture, discogenic disease at L4/L5 level, lumbar spondylosis, right L4/L5/S1 radiculopathy (due to a subsequent post-service injury), which do not share the same etiology.  The examiner explained that the service connected condition of strain is muscular in nature and not related to the axial skeleton which is affected by the L1 compression fracture, discogenic disease at L4/L5 level, lumbar spondylosis, and right L4/L5/S1 with subsequent radiculopathy.  The examiner stated that the Veteran was involved with an accident following service which required a spinal surgical procedure due to a fracture of the lumbar area (not related to service-connected condition of lumbar strain) which most likely cased his radiculopathy, spondylosis and discogenic disease. 

As noted above, the clinical evidence of record demonstrates that the Veteran's right lower extremity radiculopathy is associated with his L1 compression fracture, discogenic disease at L4/L5 and lumbar spondylosis.  Service connection for L1 compression fracture, discogenic disease at L4/L5 and lumbar spondylosis has not been established.  The evidence of record does not clinically demonstrate any relationship between the service-connected lumbar strain and the L1 compression fracture, discogenic disease at L4/L5 and lumbar spondylosis.  As such, service connection for right lower extremity radiculopathy, to include as secondary to service-connected lumbar strain is not warranted.

As the preponderance of the evidence is against the claim, there is no doubt to be resolved in the Veteran's favor.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102.


ORDER

As new and material evidence has not been received, the application to reopen the claim of service connection for depression and insomnia, claimed as a nervous condition, to include as secondary to service-connected low back strain, is denied.

As new and material evidence has not been received, the application to reopen the claim of service connection for headaches is denied.

Service connection for radiculopathy of the right lower extremity is denied.  


REMAND

The Veteran is seeking service connection for diabetes mellitus.  Service treatment records during the Veteran's period of Reserve service shows that the Veteran was diagnosed with diabetes mellitus.      

It is unclear as whether the Veteran was on active duty for training purposes (ACDUTRA) or inactive duty for training purposes (INACDUTRA) during his Reserve service. In order to determine if the Veteran incurred diabetes mellitus during qualifying service, his periods of ACDUTRA and INACDUTRA must be verified.

Moreover, the Veteran is also seeking service connection for hypertension and for a kidney condition.  As these claims are potentially dependent on the Veteran's claim for entitlement to service connection for diabetes mellitus, they too are remanded. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

Accordingly, the case is REMANDED for the following action:

1.  Determine the dates for which the Veteran served on ACDUTRA and INACDUTRA following his period of active service.  Seek records from all indicated and appropriate sources to confirm these dates.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate provider as to his diabetes mellitus.  All indicated tests and studies should be completed. 

The examiner must be provided the Veteran's enumerated periods of active duty, ACDUTRA, and INACDUTRA. 

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's diabetes mellitus had its clinical onset during any period of service or is related to any incident of service.  

(b) The examiner should also opine as to whether it is at least as likely as not that the Veteran's hypertension and a kidney condition are proximately due to, the result of, or aggravated by his diabetes mellitus. 
The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given.

3.  Readjudicate the appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


